DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to the Amendment filed on 01/22/2021. Claims 1-36 are canceled. Claims 41-56 are new. Claims 37-38 are currently amended. Claims 37-56 are currently pending and examined below. 

Allowable Subject Matter
Claims 37-56 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art disclose or render obvious the claims as currently amended. One having ordinary skill in the art would not have arrived at Applicant’s claimed invention unless one was using Applicant’s claims and specification as a roadmap, thus using impermissible hindsight. The closest prior art found to date are the following: 
Piett et al. (US 2012/0256745) discloses the concept of evaluating social media posts and other data in real time to infer the occurrence of a public safety incident. 
Lau (US 2013/0036175) discloses the concept of mobile devices displaying post-disaster statuses of users. Users can also indicate on their mobile devices that they are in need of help after a disaster. 
Peak (US 2011/0213628) discloses the concept of collecting user data in real-time in the event of catastrophes or natural disasters. 
Daniel et al. (US 2011/0130636) discloses the concept of enabling users to provide reports on an incident or disaster including assessing a number of victims or causalities in need of assistance. 
Alexander (US 2009/0309742) discloses a map identifying users who have reported that they need assistance. 
Donoghue et al. (US 2006/0004605) discloses an interactive map with visual indicators representing various user characteristics or status indicators. 
Kim et al. (US 2010/0115407) discloses the concept of displaying more information in response to a user touching an icon being displayed. 
Kumazawa (US 2011/0109649) discloses the concept of displaying hurricane or cyclone information superimposed over a map. 
Thota et al. (US 2007/0203644) discloses the concept of displaying social media posts on a map. 
j.	Rutrell Yasin, “5 ways to use social media for better emergency response”, available on September 2, 2010, retrieved from https://gcn.com/Articles/2010/09/06/social-media-emergency-management.aspx?m=1, discloses the concept of government agencies using Web 2.0 technology and social media tools such as Facebook and Twitter to monitor and respond to events and collaborate with partners during emergencies. 
The claims as currently amended also overcome the 35 U.S.C. § 101 rejection because when viewing the limitations as an ordered combination, they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the judicial exception. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAM REFAI/Primary Examiner, Art Unit 3681